Citation Nr: 1617027	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for speech disorder, residual of Parkinson's disease, in excess of 60 percent for the period from January 18, 2011.

2.  Entitlement to an initial disability rating for impairment of facial nerves, residual of Parkinson's disease, in excess of zero percent for the period from January 18, 2011 to February 24, 2015; and in excess of 10 percent from February 25, 2015.
 
3.  Entitlement to a compensable initial disability rating for erectile dysfunction, residual of Parkinson's disease, from December 2, 2013.

4.  Entitlement to an initial disability rating for dysphagia associated with Parkinson's disease, in excess of zero percent prior to February 25, 2015, and in excess of 30 percent for the period from February 25, 2015.

5.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease from January 5, 2010 to January 17, 2011.

6.  Entitlement to an initial disability rating in excess of 20 percent for tremor of the left upper extremity, residual of Parkinson's disease, for the period from January 18, 2011.

7.  Entitlement to an initial disability rating for tremor of the right upper extremity, residual of Parkinson's disease, in excess of 10 percent for the period from January 18, 2011 to February 24, 2015; and in excess of 30 percent from February 25, 2015.

8.  Entitlement to an initial disability rating for tremor of the left lower extremity, residual of Parkinson's disease, in excess of 10 percent for the period from January 18, 2011 to February 24, 2015; and in excess of 20 percent from February 25, 2015.

9.  Entitlement to an initial disability rating for muscle rigidity of the left lower extremity, residual of Parkinson's disease, in excess of zero percent for the period from January 18, 2011 to February 24, 2015; and in excess of 10 percent from February 25, 2015.

10.  Entitlement to an extraschedular rating.

11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision the RO granted service connection for Parkinson's disease and assigned an initial disability rating of 30 percent effective from January 5, 2010.

Following the November 2010 rating decision, in December 2010 the Veteran submitted a statement in support of claim in which he requested "to reopen my claim for increased rating" for the Parkinson's Disease.  In response the RO issued a rating decision in May 2011 that continued the 30 percent rating for Parkinson's disease; after which the Veteran submitted a notice of disagreement in August 2011 appealing as to the rating of 30 percent without reference to a specific rating decision, thereby initiating the current appeal.  In the June 2014 statement of the case, the RO considered the appeal as arising from the May 2011 decision. 

However, the appeal arises from the November 2010 rating decision granting service connection and assigning the initial 30 percent rating effective from January 5, 2010, because lay statements and VA treatment records submitted within the one-year period following that decision are new and material.  See 38 C.F.R. § 3.156(b) (2015).  Therefore, the November 2010 rating decision did not become final, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Notably, the November 2010 rating decision was not final otherwise at the time the Veteran filed his notice of disagreement in August 2011.  38 C.F.R. § 20.302 (2015).

In a June 2014 rating decision, the RO bifurcated the 30 percent initial rating assigned for Parkinson's disease (effective from January 5, 2010 to January 17, 2011), into separate ratings for separate chronic conditions as residual or product of the Parkinson's disease for which the RO granted service connection in that decision, all effective from January 18, 2011; except for erectile dysfunction for which the RO granted service connection and a noncompensable initial rating effective from December 2, 2013.  

The RO assigned the following ratings effective from January 18, 2011, for the following as separate chronic conditions residual to the Parkinson's disease:  20 percent for tremor of the left upper extremity; 10 percent for tremor of the right upper extremity; 10 percent for tremor of the left lower extremity; a zero percent rating for muscle rigidity of the left lower extremity; a zero percent rating for speech disorder; a zero percent rating for impairment of facial nerves.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in December 2014.

In December 2014 the Board remanded the case to the RO for further development.

In a May 2015 rating decision, the RO increased the assigned rating for speech disorder from zero to 60 percent effective January 18, 2011; and increased the assigned ratings, effective February 25, 2015: from 10 to 30 percent for tremor, right upper extremity; from 10 to 20 percent for tremor left lower extremity; from zero to 10 percent for muscle rigidity, left lower extremity; and from zero to 10 percent for impairment of facial nerves.  

In the May 2015 rating decision the RO also granted service connection for dysphasia and for urinary incontinence both as secondary to the service-connected Parkinson's disease; however, the Veteran has not initiated an appeal as to the initially assigned ratings or effective dates assigned at that time.  Nonetheless, as discussed below, the service-connected dysphagia associated with Parkinson's disease has manifested ascertainable residuals the Parkinson's disease, with symptoms productive of criteria required for a compensable rating.  Therefore the evaluation of dysphasia is addressed as a separate chronic condition residual to the Parkinson's disease.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2015).

The foregoing procedural history is reflected in the issues on the title page. 

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the rating claims decided below, and other evidence on file, the record here raises the issue of entitlement to TDIU. Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issue of entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease prior to January 18, 2011, is moot given the decision below.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2015).  This is so because once the residuals for Parkinson's disease is rated as more than 30 percent, the minimum rating is no longer for application.

The issues of entitlement to higher initial disability ratings for (1) tremor of the left upper extremity, (2) tremor of the right upper extremity, (3) tremor of the left lower extremity, (4) muscle rigidity of the left lower extremity; and entitlement to TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 5, 2010 to January 17, 2011, the Veteran's speech disorder, residual of Parkinson's disease, is productive of constant inability to speak above a whisper; and is not productive of constant inability to communicate by speech.

2.  From January 18, 2011, the Veteran's speech disorder, residual of Parkinson's disease, is not productive of constant inability to communicate by speech.

3.  From January 18, 2011 to February 24, 2015, the Veteran's impairment of facial nerves, residual of Parkinson's disease, is productive of moderate incomplete paralysis of the seventh (facial) cranial nerve; and is not productive of severe impairment.

4.  From February 25, 2015, the Veteran's impairment of facial nerves, residual of Parkinson's disease, is not productive of severe impairment.

5.  The Veteran's erectile dysfunction associated with Parkinson's disease is manifested by loss of erectile power without any deformity of the penis.

6.  From January 18, 2011 to February 24, 2015, the Veteran's dysphagia associated with Parkinson's disease is productive of moderate stricture of the esophagus; and is not productive of severe impairment permitting liquids only.

7.  From February 25, 2015, the Veteran's dysphagia associated with Parkinson's disease is not productive of severe impairment permitting liquids only.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating and no more, from January 5, 2010 to January 17, 2011, for speech disorder, residual of Parkinson's disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6519 (2015).

2.  The criteria for a disability rating in excess of 60 percent from January 18, 2011, for speech, residual of Parkinson's disease, disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6519 (2015).

3.  The criteria for a 10 percent disability rating and no more, from January 5, 2010 to February 24, 2015, for impairment of facial nerves, residual of Parkinson's disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8207 (2015).

4.  The criteria for a disability rating in excess of 10 percent, from February 25, 2015, for impairment of facial nerves, residual of Parkinson's disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8207 (2015).

5.  The criteria for a compensable evaluation for erectile dysfunction associated with Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).

6.  The criteria for a 30 percent disability rating and no more, from January 18, 2011 to February 24, 2015, for dysphasia associated with Parkinson's disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7203 (2015).
 
7.  The criteria for a disability rating in excess of 30 percent, from February 25, 2015, for dysphasia associated with Parkinson's disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in January 2010 satisfied the duty to notify provisions regarding the claims decided here.  Furthermore, the initial rating claim appeal decided below arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional section 5103(a) notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service VA treatment records have been obtained.  

VA afforded the Veteran examinations of his Parkinson's disease disabilities, which were conducted in February 2010, January 2011, March 2011, December 2013, and February 2015.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The record does not reflect a possible worsening of the disabilities since the last VA examination to such extent so as to warrant another examination.  Thus, VA's duty to assist has been met.

II. Disability Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

If the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned if there are "ascertainable residuals" of the disability.  

VA must also analyze individual chronic symptoms residual to Parkinson's disease under the appropriate diagnostic codes for that body system.  See 38 C.F.R. § 4.124a.  If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent for any period, then the separate ratings will be assigned for that period in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison.  38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating such disability the rater is to refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).

The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions including paralysis agitans, also known as Parkinson's disease, and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  

As it pertains to peripheral nerve disabilities the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Analysis

Presently, the Veteran's Parkinson's disease is evaluated as 30 percent disabling prior to January 17, 2011 under Diagnostic Code 8004.  Potentially a higher combined evaluation for residuals of Parkinson's disease is achievable based on separate evaluations of those residuals.  Effective from January 18, 2011, the Veteran's Parkinson's disease residuals are evaluated separately under pertinent diagnostic code criteria described below.

The relevant evidence for evaluation of the claimed Parkinson's disease related disabilities dated during the pendency of the claim on appeal consists of findings from VA treatment records and VA examinations conducted in February 2010, January 2011, March 2011, December 2013, and February 2015; as well as VA treatment records.  

During the appeal period the findings of the VA treatment records on file are consistent with the VA examination reports' findings; and include diagnoses of idiopathic Parkinson's disease.  The reports of VA examinations discuss the complex of the Veteran's Parkinson's related complaints and symptomatic findings associated with the different sets of neuromuscular pathologies of the disease involving various body parts and systems.  

The complaints and findings specific to the different service-connected conditions on appeal are separately discussed within the pertinent sections below, except that the neuromuscular residual conditions identified as tremor or muscle rigidity involving extremities are addressed in the remand section below.  

As of the time of the most recent VA examination in February 2015, the Veteran was found to not have any cognitive impairment, dementia, or sleep disturbance associated with his Parkinson's disease; and the Veteran's urinary incontinence associated with Parkinson's disease did not require absorbent material or use of an appliance.  

During the February 2015 VA examination the examiner opined that the Veteran's Parkinson's disease impacted his ability to work, and specifically noted this was due to bradykinesia.  The examiner noted that he had seen the Veteran in 2011, 2013; and that presently, the Veteran was gradually getting worse in all aspects of the disease and he specifically noted that the Veteran had difficulty with walking and balance.

At a December 2014 Board hearing before the undersigned, the Veteran testified as to the symptoms of his Parkinson's disease. 

Speech Disorder

The Veteran's service-connected speech disorder, product of Parkinson's disease, is evaluated under 38 C.F.R. § 4.97, 38 C.F.R. § 6519 (2015).  Diagnostic Code 6519 contemplates evaluation of complete organic aphonia.  A 60 percent rating is warranted for constant inability to speak above a whisper.  A 100 percent rating is warranted for constant inability to communicate by speech.  Aphonia is defined as loss of voice, mutism.  See Dorland's Illustrated Medical Dictionary at 115 (32nd ed. 2012).

A note accompanying 38 C.F.R. § 4.97, Diagnostic Code 6519 states that incomplete aphonia may be evaluated as chronic laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6516 provides that chronic laryngitis productive of hoarseness, with inflammation of cords or mucous membrane, is rated as 10 percent disabling.  A 30 percent disability evaluation is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  

The evaluation of the Veteran's speech disorder due to Parkinson's disease by analogy to manifestations of chronic laryngitis would necessarily be limited to the criteria of hoarseness given that other than that speech condition results in different manifestations.

During the February 2010 VA neurology examination, the Veteran reported that his voice had gotten softer.  During a March 2011 VA neurology examination, the examiner recorded findings on examination that the Veteran's "voice developed hypovolemia [sic]."  During VA examinations both in December 2013 and February 2015, the Veteran was found to have mild speech changes (such as monotone, slurring words, soft or rapid speech).  
 
The clinical evidence reflects that the Veteran's voice manifested essentially the same speech symptoms throughout the pendency of the claim since January 5, 2010, the effective date of service connection for Parkinson's disease.  The record shows that the voice was affected, described by the Veteran as softer, at the time of the February 2010 VA examination.  Subsequent reports of VA examinations through the most recent one in February 2015 reflect no significantly different evidence to the contrary.  

On affording the Veteran's claim the benefit of any doubt remaining, a 60 percent disability rating is warranted from January 5, 2010 to January 17, 1011, for symptoms productive of constant inability to speak above a whisper.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

A rating in excess of 60 percent is not warranted at any time throughout the pendency of the claim as the evidence does not show that the Veteran's speech disorder is productive of a constant inability to communicate by speech.  The evidence only reflects that there is no more than a mild condition of speech changes of symptoms such as monotone, slurring words, or soft or rapid speech.  Further, the Veteran was able to communicate by speech at the time of his December 2014 hearing.
 
Impairment of Facial Nerves

The Veteran's service-connected impairment of facial nerves, is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8207 as zero percent disabling from January 18, 2011 to February 24, 2015; and in excess of 10 percent since February 25, 2015.   

Under that code incomplete paralysis of the seventh (facial) cranial nerve is rated 10 percent when moderate and 20 percent when severe; and complete paralysis is rated 30 percent.  Evaluation is dependent upon relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

The report of a February 2010 VA examination shows that on examination the Veteran had mask faces.  The report of a March 2011 VA examination shows that the examiner noted that the Veteran had developed a masked face.  The report of a December 2013 VA examination shows that the Veteran had a loss of automatic movements such as blinking, leading to fixed gaze, typical Parkinson's facies (masked/expressionless), of mild severity.  The report of a February 2015 VA examination shows that the Veteran had mild loss of automatic movements, such as blinking, leading to fixed gaze; typical Parkinson's facies.

The medical record evidence reflects that the Veteran has had impairment of facial nerves and resulting neuromuscular impairment described variously as masked face or facies, with symptoms shown since the earliest VA examination of February 2010.  See Dorland's Illustrated Medical Dictionary at 672 (32nd ed. 2012).

After affording the benefit of any remaining doubt to the Veteran's claim, a 10 percent disability rating and no more is warranted for symptoms productive of moderate incomplete paralysis of the seventh (facial) cranial nerve effective from January 5, 2010 to February 24, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

As the evidence does not show that the Veteran's service-connected impairment of facial nerves is found to be of more than mild severity, and is not productive of severe impairment, a rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is currently rated as zero percent disabling effective from December 2, 2013, under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  See 38 C.F.R. § 4.31.  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The reports of VA examinations in December 2013 and February 2015 contain examination findings that erectile dysfunction precludes intercourse.  There is no claim or evidence of any anatomical deformity of the penis.  

Although the Veteran has been diagnosed with loss of erectile power (erectile dysfunction), there is no evidence of a penile deformity.  Accordingly, he is not entitled to a separate compensable rating for erectile dysfunction.  The Board notes further that the Veteran does receive special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015) for loss of use of a creative organ.

The preponderance of the evidence is against a separate, compensable rating for the erectile dysfunction; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  As erectile dysfunction does not meet the criteria for a compensable evaluation, it remains part of the Parkinson's disease.  38 C.F.R. § 4.124a.

Dysphagia

The Veteran's service-connected dysphagia associated with Parkinson's disease is evaluated by analogy to stricture of esophagus pursuant to diagnostic criteria of 38 C.F.R. § 4.114, Diagnostic Code 7203 (2015).  Under that code, moderate impairment warrants a 30 percent rating; severe impairment permitting only liquids warrants 50 percent; and if permitting passage of liquids only, with marked impairment of general health, then the condition warrants 80 percent.

The Veteran's dysphasia is presently evaluated as 30 percent disabling effective from February 25, 2015 based on the VA examination of that date containing findings that the Veteran had mild difficulty chewing and swallowing.  

However, difficulty swallowing is shown in findings of previous VA examinations dated in January 2011, March 2011, and in December 2013 when the examiner described mild difficulty chewing and swallowing.  The January 18, 2011 VA neurology examination records that the Veteran was having more (increased) trouble swallowing.  During the March 2011 VA neurology examination, findings included that the Veteran was getting choked on his food and had to be careful in eating.  

Based on the foregoing, and after affording the Veteran the benefit of the doubt as to the level of severity, a separate 30 percent rating is warranted for dysphagia associated with Parkinson's disease that is productive of moderate stricture of the esophagus, effective from January 18, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

There are no complaints or findings of difficulty chewing or swallowing in the earliest VA examination in February 2010 during the appeal period, or in clinical records prior to the January 18, 2011 VA examination.  As there is no evidence of any significant difficulty swallowing shown prior to January 18, 2011, a compensable rating prior to that date is not warranted.  The factually ascertainable increase is established as of January 18, 2011.

At no time during the appeal period is there competent evidence of severe impairment permitting only liquids, or even more severe with marked impairment of general health, so as to warrant a higher rating of 50 or 80 percent rating.  Thus, the preponderance of the evidence against an even higher rating.
 
Other Considerations

With respect to each of the claimed higher initial rating claims decided above, the preponderance of the evidence is against the grant of a higher disability rating than awarded here.  There is no doubt to be resolved; and a higher disability rating than granted here is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Additionally, the above analysis applies to the schedular aspect of the rating claims.  Issues regarding extraschedular ratings and TDIU are discussed in the remand section below.
 

ORDER

A 60 percent disability rating, but no higher, from January 5, 2010 to January 17, 2011 for speech disorder, residual of Parkinson's disease, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 60 percent from January 18, 2011, for speech disorder, residual of Parkinson's disease, is denied.

A 10 percent disability rating, but no higher, from January 5, 2010 to February 24, 2015 for impairment of facial nerves, residual of Parkinson's disease is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent from February 25, 2015, for impairment of facial nerves, residual of Parkinson's disease, is denied.

A compensable evaluation for erectile dysfunction is denied.

A 30 percent disability rating, but no higher, from January 18, 2011 to February 24, 2015, and no earlier, for dysphasia associated with Parkinson's disease is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 30 percent from February 25, 2015, for impairment of dysphasia associated with Parkinson's disease, is denied.



REMAND

In pertinent part, on appeal are claims for higher initial ratings for service-connected tremor and muscle rigidity residuals of Parkinson's disease involving his extremities, identified as: tremor, right upper extremity; tremor, left upper extremity; tremor left lower extremity; and muscle rigidity, left lower extremity.  

Review of the claims file clinical records reflect that in addition to these previously separately rated service-connected residuals of Parkinson's disease involving his extremities, there are other Parkinson's disease of the upper and lower extremity residuals present involving tremor or muscle rigidity.  Specifically, the record shows clinical evidence of the following residuals, which previously have not been separately rated: tremor of the right lower extremity; muscle rigidity of the right lower extremity; muscle rigidity of the left upper extremity, and muscle rigidity of the right upper extremity.    

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, then the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

It is not clear as to which peripheral nerves and/or muscle groups are involved in each of the service-connected tremor and muscle rigidity conditions involving the upper and lower extremities.  In order to evaluate the additionally identified residuals of the service-connected Parkinson's disease involving upper and lower extremities, a reexamination is warranted to identify (1) the specific nerves associated with the tremor of the right lower extremity; and the specific muscle group or groups associated with the muscle rigidity of the right lower extremity and of both upper extremities; and (2) the current severity of these specified residual disorders.  See 38 C.F.R. § 3.327 (2015).  

Such examination findings could also impact a decision as to the claims on appeal regarding the separate initial ratings for (1) tremor of the left upper extremity, (2) tremor of the right upper extremity, (3) tremor of the left lower extremity, and (4) muscle rigidity of the left lower extremity.  Therefore, these claims are deferred pending completion of the actions required on remand.

Notably, the report of the most recent VA examination of February 2015 shows tremor and muscle rigidity symptoms of the extremities that reflect a worsening overall of these neuromuscular pathologies when compared with earlier VA examination report findings. 

Regarding the TDIU claim on appeal, the reports of the most recent VA examinations in December 2013 and February 2015 both contain opinions that the Veteran's Parkinson's disease impacts his ability to work.  In his August 2011 notice of disagreement, the Veteran stated that he had many symptoms associated with his Parkinson's disease, and sometimes it was impossible to do things without assistance.  The record suggests that the Veteran may not be working due to his Parkinson's disease symptoms.  

Here, the Board finds that the recent evidence raises the question of whether service-connected disabilities preclude the Veteran from obtaining and substantially gainful employment.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  See Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claims.  For any period when the Veteran's combined evaluation for compensation based on all service-connected disabilities arising from Parkinson's disease is 100 percent, the claim for TDIU is moot; however, for periods where there is less than 100 percent, the TDIU issue is before the Board on appeal.  Id.

In light of the Board's remand of the Veteran's TDIU claim discussed below, the extraschedular aspect of his claims for higher ratings in the decision above must also be remanded.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  Send the Veteran the standard form/application to submit regarding TDIU claims.
 
2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate medical neurology specialist to determine the nature, extent, and severity of the Veteran's service-connected Parkinson's disease, with respect to the neuromuscular conditions of muscle rigidity and tremor of his bilateral upper and lower extremities, to specifically.   

For any neuromuscular conditions of muscle rigidity or tremor present in the extremities, the examiner must identify, respectively, any and all specific muscle groups and/or peripheral nerves involved in each of the four extremities.  The examiner must describe fully all associated symptomatology.  

The examiner must identify all of the Veteran's Parkinson's disease symptoms associated with each of the upper and lower extremities; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which they impact on his ability to work.  

For each extremity, the examiner is to opine as to whether the impairment of any muscle rigidity disorder is slight, moderate, moderately severe, or severe.  For each extremity, the examiner is to opine as to whether the impairment of any tremor disorder is mild, moderate, moderately severe, or severe.

With respect to the TDIU claim, the examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran for the TDIU claim.  The examiner must provide findings that take into account all functional impairments due to all of the Veteran's service-connected disabilities.  The examiner is requested to provide an opinion as to the effect of the Veteran's service-connected disabilities arising from Parkinson's disease in combination have on his ability to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience. 

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

3.  Finally, and after undertaking any development deemed necessary, readjudicate any issue remaining on appeal, including entitlement to an extraschedular rating and a TDIU.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


